


Exhibit 10.8.25

 

 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of May 17, 2002, is made by
and among the Guarantors identified as such on the signature page hereof (each,
a “Guarantor” and collectively, “Guarantors”) in favor of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, individually and as US
Agent and UK Agent (in such capacities, “Agent”) for itself and the lenders from
time to time signatory to the Credit Agreement hereinafter defined (“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Multicurrency Credit Agreement, dated as of
the date hereof, by and among Westaff, Inc., a Delaware corporation, Westaff
(USA), Inc., a California corporation (“Westaff USA”), Westaff (CA), Inc., a
California corporation (“WCA”), Westaff Limited Partnership, a Delaware limited
partnership (“WestLP”, and collectively with Westaff USA and WCA, the “US
Borrowers”), Westaff (U.K.) Limited, a limited liability company organized under
the laws of England and Wales (“UK Borrower”), Westaff Support, Inc., a
California corporation (the “Term Borrower” and together with US Borrowers and
UK Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to
time party thereto, and Agent (as from time to time amended, restated, amended
and restated, supplemented, replaced or otherwise modified, the “Credit
Agreement”), Lenders have agreed to make the Loans to Borrowers, and US
Revolving Lenders have agreed to incur Letter of Credit Obligations on behalf of
Westaff USA;

WHEREAS, Guarantors are direct and wholly-owned subsidiaries of US Borrower
(other than Westaff Limited Partnership, a Delaware limited partnership which is
an indirect subsidiary of Westaff USA) and are affiliates of Term Borrower and
UK Borrower, and as such will derive direct and indirect economic benefits from
the making of the Loans and other financial accommodations provided to Borrowers
pursuant to the Credit Agreement; and

WHEREAS, in order to induce Agent and Lenders to enter into the Credit Agreement
and other Loan Documents and to induce Lenders to make the Loans and to incur
Letter of Credit Obligations as provided for in the Credit Agreement, it is a
condition to the obligations of Lenders to make the Loans and to incur Letter of
Credit Obligations that Guarantors agree to guaranty payment of the Guaranteed
Obligations (as hereinafter defined).

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement to Borrowers, it is agreed as follows:


1.     DEFINITIONS.

Capitalized terms used herein (including the preamble and recitals) shall have
the meanings assigned to them in the Credit Agreement or Annex A thereto, unless
otherwise defined herein.

--------------------------------------------------------------------------------


 

References to this “Guaranty” shall mean this Subsidiary Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Subsidiary Guaranty
as the same may be in effect at the time such reference becomes operative.


2.     THE GUARANTY.


2.1           GUARANTY OF GUARANTEED OBLIGATIONS OF BORROWERS.  EACH GUARANTOR
HEREBY JOINTLY AND SEVERALLY UNCONDITIONALLY GUARANTEES TO AGENT AND LENDERS,
AND THEIR RESPECTIVE SUCCESSORS, ENDORSEES, TRANSFEREES AND ASSIGNS, THE PROMPT
PAYMENT (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) AND
PERFORMANCE OF THE OBLIGATIONS OF BORROWERS (HEREINAFTER THE “GUARANTEED
OBLIGATIONS”).  EACH GUARANTOR AGREES THAT THIS GUARANTY IS A GUARANTY OF
PAYMENT AND PERFORMANCE AND NOT OF COLLECTION, AND THAT THEIR OBLIGATIONS UNDER
THIS GUARANTY SHALL BE PRIMARY, ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF, AND
UNAFFECTED BY:


(A)           THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY
FUTURE AMENDMENT OF, OR CHANGE IN THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY CREDIT PARTY AND/OR ANY
GUARANTOR ARE OR MAY BECOME A PARTY;


(B)           THE ABSENCE OF ANY ACTION TO ENFORCE THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE WAIVER OR CONSENT BY AGENT AND/OR LENDERS WITH RESPECT TO
ANY OF THE PROVISIONS THEREOF;


(C)           THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO PERFECT ITS
LIEN AGAINST, ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS OR ANY ACTION, OR
THE ABSENCE OF ANY ACTION, BY AGENT IN RESPECT THEREOF (INCLUDING, WITHOUT
LIMITATION, THE RELEASE OF ANY SUCH SECURITY); OR


(D)           THE INSOLVENCY OF ANY CREDIT PARTY; OR


(E)           ANY OTHER ACTION OR CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR,

it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the Termination Date.  Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations.  Each Guarantor agrees that any notice or directive
given at any time to Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be null and void and may be ignored by
Agent and Lenders, and, in addition, may not be pleaded or introduced as
evidence in any litigation relating to this Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Guaranty, unless Agent and Lenders have specifically agreed otherwise in
writing.  It is agreed among each Guarantor, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, Agent and Lenders
would decline to enter into the Credit Agreement.


2.2           DEMAND BY AGENT OR LENDERS.  IN ADDITION TO THE TERMS OF THIS
GUARANTY SET FORTH IN SECTION 2.1 HEREOF, AND IN NO MANNER IMPOSING ANY
LIMITATION ON SUCH TERMS, IT IS EXPRESSLY

2

--------------------------------------------------------------------------------


 


UNDERSTOOD AND AGREED THAT, IF, AT ANY TIME, THE OUTSTANDING PRINCIPAL AMOUNT OF
THE GUARANTEED OBLIGATIONS UNDER THE CREDIT AGREEMENT (INCLUDING ALL ACCRUED
INTEREST THEREON) IS DECLARED TO BE IMMEDIATELY DUE AND PAYABLE, THEN GUARANTORS
SHALL, UPON DEMAND IF NO EVENT OF DEFAULT HAS OCCURRED UNDER SECTION 8.1(H) AND
(I) OF THE CREDIT AGREEMENT WITH RESPECT TO ANY CREDIT PARTY, AND WITHOUT DEMAND
IF ANY SUCH EVENT OF DEFAULT HAS OCCURRED, PAY TO THE HOLDERS OF THE GUARANTEED
OBLIGATIONS THE ENTIRE OUTSTANDING GUARANTEED OBLIGATIONS DUE AND OWING TO SUCH
HOLDERS.  PAYMENT BY GUARANTORS SHALL BE MADE TO AGENT IN IMMEDIATELY AVAILABLE
FEDERAL FUNDS TO AN ACCOUNT DESIGNATED BY AGENT OR AT THE ADDRESS SET FORTH
HEREIN FOR THE GIVING OF NOTICE TO AGENT OR AT ANY OTHER ADDRESS THAT MAY BE
SPECIFIED IN WRITING FROM TIME TO TIME BY AGENT, AND SHALL BE CREDITED AND
APPLIED TO THE GUARANTEED OBLIGATIONS.


2.3           ENFORCEMENT OF GUARANTY.  IN NO EVENT SHALL AGENT HAVE ANY
OBLIGATION (ALTHOUGH IT IS ENTITLED, AT ITS OPTION) TO PROCEED AGAINST ANY
BORROWER OR ANY OTHER CREDIT PARTY OR ANY COLLATERAL PLEDGED TO SECURE THE
GUARANTEED OBLIGATIONS BEFORE SEEKING SATISFACTION FROM ANY OR ALL OF THE
GUARANTORS, AND AGENT MAY PROCEED, PRIOR OR SUBSEQUENT TO, OR SIMULTANEOUSLY
WITH, THE ENFORCEMENT OF AGENT’S RIGHTS HEREUNDER, TO EXERCISE ANY RIGHT OR
REMEDY WHICH IT MAY HAVE AGAINST ANY COLLATERAL, AS A RESULT OF ANY LIEN IT MAY
HAVE AS SECURITY FOR ALL OR ANY PORTION OF THE GUARANTEED OBLIGATIONS.


2.4           WAIVER.  IN ADDITION TO, AND WITHOUT LIMITING ANY OTHER WAIVERS
CONTAINED HEREIN, EACH GUARANTOR WAIVES, AND AGREES THAT IT SHALL NOT AT ANY
TIME INSIST UPON, PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF, ANY APPRAISAL, VALUATION, STAY, EXTENSION, MARSHALING OF ASSETS OR
REDEMPTION LAWS, OR EXEMPTION, WHETHER NOW OR AT ANY TIME HEREAFTER IN FORCE,
WHICH MAY DELAY, PREVENT OR OTHERWISE AFFECT THE PERFORMANCE BY SUCH GUARANTOR
OF ITS GUARANTEED OBLIGATIONS UNDER, OR THE ENFORCEMENT BY AGENT OR LENDERS OF,
THIS GUARANTY.  EACH GUARANTOR HEREBY WAIVES DILIGENCE, PRESENTMENT AND DEMAND
(WHETHER FOR NON–PAYMENT OR PROTEST OR OF ACCEPTANCE, MATURITY, EXTENSION OF
TIME, CHANGE IN NATURE OR FORM OF THE GUARANTEED OBLIGATIONS, ACCEPTANCE OF
FURTHER SECURITY, RELEASE OF FURTHER SECURITY, COMPOSITION OR AGREEMENT ARRIVED
AT AS TO THE AMOUNT OF, OR THE TERMS OF, THE GUARANTEED OBLIGATIONS, NOTICE OF
ADVERSE CHANGE IN ANY BORROWER’S FINANCIAL CONDITION OR ANY OTHER FACT WHICH
MIGHT INCREASE THE RISK TO ANY GUARANTOR) WITH RESPECT TO ANY OF THE GUARANTEED
OBLIGATIONS OR ALL OTHER DEMANDS WHATSOEVER AND WAIVES THE BENEFIT OF ALL
PROVISIONS OF LAW WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS
GUARANTY.  EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY AGENT OR ANY LENDER.  EACH GUARANTOR REPRESENTS,
WARRANTS AND JOINTLY AND SEVERALLY AGREES THAT, AS OF THE DATE OF THIS GUARANTY,
ITS OBLIGATIONS UNDER THIS GUARANTY ARE NOT SUBJECT TO ANY OFFSETS OR DEFENSES
AGAINST AGENT OR LENDERS OR ANY CREDIT PARTY OF ANY KIND.  EACH GUARANTOR
FURTHER JOINTLY AND SEVERALLY AGREES THAT ITS OBLIGATIONS UNDER THIS GUARANTY
SHALL NOT BE SUBJECT TO ANY COUNTERCLAIMS, OFFSETS OR DEFENSES AGAINST AGENT OR
ANY LENDER OR AGAINST ANY CREDIT PARTY OF ANY KIND WHICH MAY ARISE IN THE
FUTURE.


ADDITIONALLY, EACH GUARANTOR FURTHER ACKNOWLEDGES AND AGREES THAT CALIFORNIA
CIVIL CODE SECTION 2856 AUTHORIZES AND VALIDATES WAIVERS OF A GUARANTOR’S RIGHTS
OF SUBROGATION AND REIMBURSEMENT AND WAIVERS OF CERTAIN OTHER RIGHTS AND
DEFENSES AVAILABLE TO A GUARANTOR UNDER CALIFORNIA LAW.  BASED ON THE PRECEDING
SENTENCE AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING WAIVERS CONTAINED
IN THIS SECTION 2.4 OR ANY OTHER PROVISION HEREOF, EACH GUARANTOR EXPRESSLY
WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHTS AND DEFENSES

3

--------------------------------------------------------------------------------


 


(EXCEPT THE DEFENSE OF INDEFEASIBLE FINAL PAYMENT IN FULL), WHICH MIGHT
OTHERWISE BE AVAILABLE TO SUCH GUARANTOR UNDER CALIFORNIA CIVIL CODE SECTIONS
2787 TO 2855, INCLUSIVE, 2899 AND 3433 AND UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580A, 580B, 580D AND 726 (OR ANY OF SUCH SECTIONS), OR ANY
OTHER JURISDICTION TO THE EXTENT THE SAME ARE APPLICABLE TO THIS GUARANTY OR THE
AGREEMENTS, COVENANTS OR OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.


2.5           BENEFIT OF GUARANTY.  THE PROVISIONS OF THIS GUARANTY ARE FOR THE
BENEFIT OF AGENT AND LENDERS AND THEIR RESPECTIVE SUCCESSORS, TRANSFEREES,
ENDORSEES AND ASSIGNS PERMITTED UNDER THE CREDIT AGREEMENT, AND NOTHING HEREIN
CONTAINED SHALL IMPAIR, AS BETWEEN ANY CREDIT PARTY AND AGENT OR LENDERS, THE
OBLIGATIONS OF ANY CREDIT PARTY UNDER THE LOAN DOCUMENTS.  IN THE EVENT ALL OR
ANY PART OF THE GUARANTEED OBLIGATIONS ARE TRANSFERRED, INDORSED OR ASSIGNED BY
AGENT OR ANY LENDER TO ANY PERSON OR PERSONS IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT, ANY REFERENCE TO “AGENT” OR “LENDER” HEREIN SHALL BE DEEMED TO
REFER EQUALLY TO SUCH PERSON OR PERSONS.


2.6           MODIFICATION OF GUARANTEED OBLIGATIONS, ETC.  EACH GUARANTOR
HEREBY ACKNOWLEDGES AND AGREES THAT AGENT AND LENDERS MAY AT ANY TIME OR FROM
TIME TO TIME, WITH OR WITHOUT THE CONSENT OF, OR NOTICE TO, GUARANTORS:


(A)           CHANGE OR EXTEND THE MANNER, PLACE OR TERMS OF PAYMENT OF, OR
RENEW OR ALTER ALL OR ANY PORTION OF, THE GUARANTEED OBLIGATIONS;


(B)           TAKE ANY ACTION UNDER OR IN RESPECT OF THE LOAN DOCUMENTS IN THE
EXERCISE OF ANY REMEDY, POWER OR PRIVILEGE CONTAINED THEREIN OR AVAILABLE TO IT
AT LAW, EQUITY OR OTHERWISE, OR WAIVE OR REFRAIN FROM EXERCISING ANY SUCH
REMEDIES, POWERS OR PRIVILEGES;


(C)           AMEND OR MODIFY, IN ANY MANNER WHATSOEVER, THE LOAN DOCUMENTS;


(D)           EXTEND OR WAIVE THE TIME FOR ANY CREDIT PARTY’S PERFORMANCE OF, OR
COMPLIANCE WITH, ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED UNDER THE LOAN DOCUMENTS, OR WAIVE SUCH PERFORMANCE OR COMPLIANCE OR
CONSENT TO A FAILURE OF, OR DEPARTURE FROM, SUCH PERFORMANCE OR COMPLIANCE;


(E)           TAKE AND HOLD COLLATERAL FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS GUARANTIED HEREBY OR SELL, EXCHANGE, RELEASE, DISPOSE OF, OR
OTHERWISE DEAL WITH, ANY PROPERTY PLEDGED, MORTGAGED OR CONVEYED, OR IN WHICH
AGENT OR LENDERS HAVE BEEN GRANTED A LIEN, TO SECURE ANY OBLIGATIONS;


(F)            RELEASE ANYONE WHO MAY BE LIABLE IN ANY MANNER FOR THE PAYMENT OF
ANY AMOUNTS OWED BY GUARANTORS OR ANY CREDIT PARTY TO AGENT OR ANY LENDER;


(G)           MODIFY OR TERMINATE THE TERMS OF ANY INTERCREDITOR OR
SUBORDINATION AGREEMENT PURSUANT TO WHICH CLAIMS OF OTHER CREDITORS OF ANY
GUARANTOR OR ANY CREDIT PARTY ARE SUBORDINATED TO THE CLAIMS OF AGENT AND
LENDERS; AND/OR


(H)           APPLY ANY SUMS BY WHOMEVER PAID OR HOWEVER REALIZED TO ANY AMOUNTS
OWING BY ANY GUARANTOR OR ANY CREDIT PARTY TO AGENT OR ANY LENDER IN SUCH MANNER
AS AGENT OR ANY LENDER SHALL DETERMINE IN ITS DISCRETION;

 

4

--------------------------------------------------------------------------------


 

and Agent and Lenders shall not incur any liability to any Guarantor as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantors or any of them under this Guaranty.


2.7           REINSTATEMENT.  THIS GUARANTY SHALL REMAIN IN FULL FORCE AND
EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST
ANY CREDIT PARTY OR ANY GUARANTOR FOR LIQUIDATION OR REORGANIZATION, SHOULD ANY
CREDIT PARTY OR ANY GUARANTOR BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF SUCH CREDIT PARTY’S OR SUCH GUARANTOR’S ASSETS, AND SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, IS,
PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE
RESTORED OR RETURNED BY AGENT OR ANY LENDER, WHETHER AS A “VOIDABLE PREFERENCE”,
“FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE GUARANTEED OBLIGATIONS SHALL BE
REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED,
REDUCED, RESTORED OR RETURNED.


2.8           DEFERRAL OF SUBROGATION, ETC.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS GUARANTY, OR IN ANY OTHER LOAN DOCUMENT, EACH GUARANTOR HEREBY:


(A)           EXPRESSLY AND IRREVOCABLY WAIVES, ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING ANY SURETY) UNTIL THE TERMINATION DATE, ANY
AND ALL RIGHTS AT LAW OR IN EQUITY TO SUBROGATION, TO REIMBURSEMENT, TO
EXONERATION, TO CONTRIBUTION, TO INDEMNIFICATION, TO SET OFF OR TO ANY OTHER
RIGHTS THAT COULD ACCRUE TO A SURETY AGAINST A PRINCIPAL, TO A GUARANTOR AGAINST
A PRINCIPAL, TO A GUARANTOR AGAINST A MAKER OR OBLIGOR, TO AN ACCOMMODATION
PARTY AGAINST THE PARTY ACCOMMODATED, TO A HOLDER OR TRANSFEREE AGAINST A MAKER,
OR TO THE HOLDER OF ANY CLAIM AGAINST ANY PERSON, AND WHICH SUCH GUARANTOR MAY
HAVE OR HEREAFTER ACQUIRE AGAINST ANY CREDIT PARTY IN CONNECTION WITH OR AS A
RESULT OF SUCH GUARANTOR’S EXECUTION, DELIVERY AND/OR PERFORMANCE OF THIS
GUARANTY, OR ANY OTHER DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
OTHERWISE; AND


(B)           ACKNOWLEDGES AND AGREES (I) THAT THIS WAIVER IS INTENDED TO
BENEFIT AGENT AND LENDERS AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY
GUARANTOR’S LIABILITY HEREUNDER OR THE ENFORCEABILITY OF THIS GUARANTY, AND (II)
THAT AGENT, LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED UNDER
THE CREDIT AGREEMENT ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND
AGREEMENTS SET FORTH IN THIS SECTION 2.8 AND THEIR RIGHTS UNDER THIS SECTION 2.8
SHALL SURVIVE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS.


2.9           ELECTION OF REMEDIES.   IF AGENT MAY, UNDER APPLICABLE LAW,
PROCEED TO REALIZE BENEFITS UNDER ANY OF THE LOAN DOCUMENTS GIVING AGENT AND
LENDERS A LIEN UPON ANY COLLATERAL OWNED BY ANY CREDIT PARTY, EITHER BY JUDICIAL
FORECLOSURE OR BY NON–JUDICIAL SALE OR ENFORCEMENT, AGENT MAY, AT ITS SOLE
OPTION, DETERMINE WHICH OF SUCH REMEDIES OR RIGHTS IT MAY PURSUE WITHOUT
AFFECTING ANY OF SUCH RIGHTS AND REMEDIES UNDER THIS GUARANTY.  IF, IN THE
EXERCISE OF ANY OF ITS RIGHTS AND REMEDIES, AGENT SHALL FORFEIT ANY OF ITS
RIGHTS OR REMEDIES, INCLUDING ITS RIGHT TO ENTER A DEFICIENCY JUDGMENT AGAINST
ANY CREDIT PARTY, WHETHER BECAUSE OF ANY APPLICABLE LAWS PERTAINING TO “ELECTION
OF REMEDIES” OR THE LIKE, EACH GUARANTOR HEREBY CONSENTS TO SUCH ACTION BY AGENT
AND WAIVES ANY CLAIM BASED UPON SUCH ACTION, EVEN IF SUCH ACTION BY AGENT SHALL
RESULT IN A FULL OR PARTIAL LOSS OF ANY RIGHTS OF SUBROGATION WHICH SUCH
GUARANTOR MIGHT OTHERWISE HAVE HAD BUT

5

--------------------------------------------------------------------------------


 


FOR SUCH ACTION BY AGENT.  ANY ELECTION OF REMEDIES WHICH RESULTS IN THE DENIAL
OR IMPAIRMENT OF THE RIGHT OF AGENT TO SEEK A DEFICIENCY JUDGMENT AGAINST ANY
CREDIT PARTY SHALL NOT IMPAIR EACH GUARANTOR’S OBLIGATION TO PAY THE FULL AMOUNT
OF THE GUARANTEED OBLIGATIONS.  IN THE EVENT AGENT SHALL BID AT ANY FORECLOSURE
OR TRUSTEE’S SALE OR AT ANY PRIVATE SALE PERMITTED BY LAW OR THE LOAN DOCUMENTS,
AGENT MAY BID ALL OR LESS THAN THE AMOUNT OF THE GUARANTEED OBLIGATIONS AND THE
AMOUNT OF SUCH BID NEED NOT BE PAID BY AGENT BUT SHALL BE CREDITED AGAINST THE
GUARANTEED OBLIGATIONS.  SUBJECT TO THE APPLICABLE LAW, THE AMOUNT OF THE
SUCCESSFUL BID AT ANY SUCH SALE SHALL BE CONCLUSIVELY DEEMED TO BE THE FAIR
MARKET VALUE OF THE COLLATERAL AND THE DIFFERENCE BETWEEN SUCH BID AMOUNT AND
THE REMAINING BALANCE OF THE GUARANTEED OBLIGATIONS SHALL BE CONCLUSIVELY DEEMED
TO BE THE AMOUNT OF THE GUARANTEED OBLIGATIONS GUARANTEED UNDER THIS GUARANTY,
NOTWITHSTANDING THAT ANY PRESENT OR FUTURE LAW OR COURT DECISION OR RULING MAY
HAVE THE EFFECT OF REDUCING THE AMOUNT OF ANY DEFICIENCY CLAIM TO WHICH AGENT
AND LENDERS MIGHT OTHERWISE BE ENTITLED BUT FOR SUCH BIDDING AT ANY SUCH SALE.


2.10         FUNDS TRANSFERS.  IF ANY GUARANTOR SHALL ENGAGE IN ANY TRANSACTION
AS A RESULT OF WHICH ANY BORROWER IS REQUIRED TO MAKE A MANDATORY PREPAYMENT
WITH RESPECT TO THE GUARANTEED OBLIGATIONS UNDER THE TERMS OF THE CREDIT
AGREEMENT (INCLUDING ANY ISSUANCE OR SALE OF SUCH GUARANTOR’S STOCK OR ANY SALE
OF ITS ASSETS), SUCH GUARANTOR SHALL DISTRIBUTE TO, OR MAKE A CONTRIBUTION TO
THE CAPITAL OF, ONE OR MORE OF THE BORROWERS AN AMOUNT EQUAL TO THE MANDATORY
PREPAYMENT REQUIRED UNDER THE TERMS OF THE CREDIT AGREEMENT.


3.     DELIVERIES.

In a form satisfactory to Agent, each Guarantor shall deliver to Agent (with
sufficient copies for each Lender), concurrently with the execution of this
Guaranty and the Credit Agreement, the Loan Documents and other instruments,
certificates and documents as are required to be delivered by Guarantors to
Agent under the Credit Agreement and the other Loan Documents or such other
documents as may be reasonably requested by Agent.


4.     REPRESENTATIONS AND WARRANTIES.

To induce Lenders to make the Loans and incur Letter of Credit Obligations under
the Credit Agreement, each Guarantor jointly and severally makes the
representations and warranties as to such Guarantor applicable to the Credit
Parties contained in the Credit Agreement, each of which is incorporated by
reference and repeated herein to Agent and Lenders, each and all of which shall
survive the execution and delivery of this Guaranty.


5.     FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of Agent or any Lender, to
execute and deliver to Agent or such Lender, from time to time, any additional
instruments or documents reasonably considered necessary by Agent or such Lender
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.


6.     PAYMENTS FREE AND CLEAR OF TAXES.

All payments required to be made by each Guarantor hereunder shall be made to
Agent and Lenders free and clear of, and without deduction for, any and all
present and future

6

--------------------------------------------------------------------------------


 

Taxes.  If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder, (a) the sum payable shall be increased as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
6) Agent or Lenders, as applicable, receive an amount equal to the sum they
would have received had no such deductions been made, (b) such Guarantor shall
make such deductions, and (c) such Guarantor shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable law. 
Within thirty (30) days after the date of any payment of Taxes, each applicable
Guarantor shall furnish to Agent the original or a certified copy of a receipt
evidencing payment thereof. Each Guarantor shall jointly and severally indemnify
and, within ten (10) days of demand therefor, pay Agent and each Lender for the
full amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 6) paid by Agent or such Lender, as appropriate, and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted.


7.     OTHER TERMS.


7.1           ENTIRE AGREEMENT.  THIS GUARANTY, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS RELATING TO A
GUARANTY OF THE LOANS AND ADVANCES UNDER THE LOAN DOCUMENTS OR THE GUARANTEED
OBLIGATIONS OR BOTH.


7.2           HEADINGS.  THE HEADINGS IN THIS GUARANTY ARE FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT PART OF THE SUBSTANCE OF THIS GUARANTY.


7.3           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH A MANNER TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS GUARANTY SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS GUARANTY.


7.4           NOTICES.  WHENEVER IT IS PROVIDED HEREIN THAT ANY NOTICE, DEMAND,
REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL OR MAY BE
GIVEN TO OR SERVED UPON ANY OF THE PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY
OF THE PARTIES DESIRES TO GIVE OR SERVE UPON ANOTHER ANY SUCH COMMUNICATION WITH
RESPECT TO THIS GUARANTY, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL,
DECLARATION OR OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE GIVEN IN THE
MANNER, AND DEEMED RECEIVED, AS PROVIDED FOR IN SECTION 11.10 (“NOTICES”) AND
ANNEX I OF THE CREDIT AGREEMENT, AND IN RESPECT OF ANY GUARANTOR, TO THE ADDRESS
AND FACSIMILE NUMBERS SPECIFIED ON SCHEDULE I HERETO.


7.5           SUCCESSORS AND ASSIGNS.  THIS GUARANTY AND ALL OBLIGATIONS OF
GUARANTORS HEREUNDER SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH
GUARANTOR (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF SUCH GUARANTOR) AND
SHALL, TOGETHER WITH THE RIGHTS AND REMEDIES OF AGENT, FOR ITSELF AND FOR THE
BENEFIT OF LENDERS, HEREUNDER, INURE TO THE BENEFIT OF AGENT AND LENDERS, ALL
FUTURE HOLDERS OF ANY INSTRUMENT EVIDENCING ANY OF THE OBLIGATIONS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS AS PERMITTED UNDER THE CREDIT AGREEMENT.  NO
SALES OF PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER
DISPOSITIONS OF ANY AGREEMENT

7

--------------------------------------------------------------------------------


 


GOVERNING OR INSTRUMENT EVIDENCING THE OBLIGATIONS OR ANY PORTION THEREOF OR
INTEREST THEREIN SHALL IN ANY MANNER AFFECT THE RIGHTS OF AGENT AND LENDERS
HEREUNDER.  NO GUARANTOR MAY ASSIGN, SELL, HYPOTHECATE OR OTHERWISE TRANSFER ANY
INTEREST IN OR OBLIGATION UNDER THIS GUARANTY.


7.6           NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS.  NEITHER AGENT NOR ANY
LENDER SHALL BY ANY ACT, DELAY, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY OF ITS RIGHTS OR REMEDIES HEREUNDER, AND NO WAIVER SHALL BE VALID UNLESS IN
WRITING, SIGNED BY AGENT AND THEN ONLY TO THE EXTENT THEREIN SET FORTH.  A
WAIVER BY AGENT, FOR ITSELF AND THE RATABLE BENEFIT OF LENDERS, OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH AGENT WOULD OTHERWISE HAVE HAD ON ANY FUTURE OCCASION.  NO
FAILURE TO EXERCISE NOR ANY DELAY IN EXERCISING ON THE PART OF AGENT OR ANY
LENDER, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FUTURE EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES
HEREUNDER PROVIDED ARE CUMULATIVE AND MAY BE EXERCISED SINGLY OR CONCURRENTLY,
AND ARE NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES PROVIDED BY LAW.  NONE OF THE
TERMS OR PROVISIONS OF THIS GUARANTY MAY BE WAIVED, ALTERED, MODIFIED,
SUPPLEMENTED OR AMENDED EXCEPT BY AN INSTRUMENT IN WRITING, DULY EXECUTED BY
AGENT AND GUARANTORS.


7.7           TERMINATION.  THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL THE TERMINATION DATE.  IMMEDIATELY AFTER
THE TERMINATION DATE, AGENT SHALL DELIVER TO GUARANTORS, AT GUARANTORS’ EXPENSE,
SUCH DOCUMENTS AS GUARANTORS MAY REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION.


7.8           COUNTERPARTS.  THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL COLLECTIVELY AND SEPARATELY CONSTITUTE ONE AND
THE SAME AGREEMENT.


7.9           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  EACH GUARANTOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN FRANCISCO
COUNTY, CITY OF SAN FRANCISCO, CALIFORNIA, SHALL HAVE EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG GUARANTORS, AGENT OR
ANY LENDER PERTAINING TO THIS GUARANTY OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT
AGENT AND GUARANTORS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF SAN FRANCISCO COUNTY, AND, PROVIDED,
FURTHER, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR

8

--------------------------------------------------------------------------------


 

THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT, FOR THE BENEFIT OF AGENT AND LENDERS.  EACH GUARANTOR EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH GUARANTOR HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH GUARANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GUARANTOR AS PROVIDED HEREIN AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT THEREOF AND FIVE (5) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.


7.10         WAIVER OF JURY TRIAL.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), EACH GUARANTOR AND AGENT DESIRES THAT DISPUTES ARISING
HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OR ARBITRATION, EACH GUARANTOR AND AGENT WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH THIS GUARANTY AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO.


7.11         LIMITATION ON GUARANTEED OBLIGATIONS.  NOTWITHSTANDING ANY
PROVISION HEREIN CONTAINED TO THE CONTRARY, EACH GUARANTOR’S LIABILITY HEREUNDER
SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED AS OF ANY DATE OF DETERMINATION THE
GREATER OF:


(A)           THE NET AMOUNT OF ALL LOANS AND OTHER EXTENSIONS OF CREDIT
(INCLUDING LETTERS OF CREDIT) ADVANCED UNDER THE CREDIT AGREEMENT AND DIRECTLY
OR INDIRECTLY RE-LOANED OR OTHERWISE TRANSFERRED TO, OR INCURRED FOR THE BENEFIT
OF, SUCH GUARANTOR, PLUS INTEREST THEREON AT THE APPLICABLE RATE SPECIFIED IN
THE CREDIT AGREEMENT; OR


(B)           THE AMOUNT WHICH COULD BE CLAIMED BY AGENT AND LENDERS FROM SUCH
GUARANTOR UNDER THIS GUARANTY WITHOUT RENDERING SUCH CLAIM VOIDABLE OR AVOIDABLE
UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR UNDER ANY APPLICABLE
STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR
SIMILAR STATUTE OR COMMON LAW AFTER TAKING

9

--------------------------------------------------------------------------------


 


INTO ACCOUNT, AMONG OTHER THINGS, SUCH GUARANTOR’S RIGHT OF CONTRIBUTION AND
INDEMNIFICATION FROM EACH OTHER GUARANTOR UNDER SECTION 7.12 AND SUCH
GUARANTOR’S RIGHT OF SUBROGATION FROM BORROWERS UNDER LAW.


7.12         CONTRIBUTION WITH RESPECT TO GUARANTEED OBLIGATIONS.


(A)           TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE A PAYMENT UNDER THIS
GUARANTY OF ALL OR ANY OF THE GUARANTEED OBLIGATIONS (A “GUARANTOR PAYMENT”)
WHICH, TAKING INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR
CONCURRENTLY MADE BY THE OTHER GUARANTORS, EXCEEDS THE AMOUNT WHICH SUCH
GUARANTOR WOULD OTHERWISE HAVE PAID IF EACH GUARANTOR HAD PAID THE AGGREGATE
GUARANTEED OBLIGATIONS SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME
PROPORTION THAT SUCH GUARANTOR’S “ALLOCABLE AMOUNT” (AS DEFINED BELOW) (IN
EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE TO THE AGGREGATE
ALLOCABLE AMOUNTS OF ALL OF THE GUARANTORS IN EFFECT IMMEDIATELY PRIOR TO THE
MAKING OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING INDEFEASIBLE PAYMENT IN FULL
IN CASH OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS) AND
TERMINATION OF THE COMMITMENTS, SUCH GUARANTOR SHALL BE ENTITLED TO RECEIVE
CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, EACH OF
THE OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR
RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR
PAYMENT.


(B)           AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY
GUARANTOR SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM WHICH COULD THEN BE
RECOVERED FROM SUCH GUARANTOR UNDER THIS GUARANTY WITHOUT RENDERING SUCH CLAIM
VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR
UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


(C)           THIS SECTION 7.12 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS
OF GUARANTORS AND NOTHING SET FORTH IN THIS SECTION 7.12 IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF GUARANTORS, JOINTLY AND SEVERALLY, TO PAY ANY AMOUNTS
AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS
OF THIS GUARANTY.


(D)           THE RIGHTS OF THE PARTIES UNDER THIS SECTION 7.12 SHALL BE
EXERCISABLE UPON THE FULL AND INDEFEASIBLE PAYMENT OF THE GUARANTEED OBLIGATIONS
AND THE TERMINATION OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(E)           THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF ANY GUARANTOR TO WHICH SUCH
CONTRIBUTION AND INDEMNIFICATION IS OWING.


7.14         JUDGMENT CURRENCY.  IF, FOR THE PURPOSE OF OBTAINING JUDGMENT IN
ANY COURT, IT IS NECESSARY TO CONVERT AN AMOUNT DUE HEREUNDER IN THE CURRENCY IN
WHICH IT IS DUE (THE “ORIGINAL CURRENCY”) INTO ANOTHER CURRENCY (THE “SECOND
CURRENCY”), THE RATE OF EXCHANGE APPLIED SHALL BE THAT AT WHICH, IN ACCORDANCE
WITH NORMAL BANKING PROCEDURES, THE AGENT COULD PURCHASE IN THE APPLICABLE
FOREIGN EXCHANGE MARKET, THE ORIGINAL CURRENCY WITH THE SECOND CURRENCY ON THE
DATE TWO (2) BUSINESS DAYS PRECEDING THAT ON WHICH JUDGMENT IS GIVEN.  EACH
GUARANTOR AGREES THAT ITS OBLIGATION IN RESPECT OF ANY ORIGINAL CURRENCY DUE
FROM IT HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT OR PAYMENT IN SUCH OTHER
CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT, ON THE

10

--------------------------------------------------------------------------------


 


BUSINESS DAY FOLLOWING THE DATE THE AGENT RECEIVES PAYMENT OF ANY SUM SO
ADJUDGED TO BE DUE HEREUNDER IN THE SECOND CURRENCY, THE AGENT MAY, IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES, PURCHASE, IN THE APPLICABLE FOREIGN
EXCHANGE MARKET, THE ORIGINAL CURRENCY WITH THE AMOUNT OF THE SECOND CURRENCY SO
PAID; AND IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED OR COULD HAVE BEEN
SO PURCHASED IS LESS THAN THE AMOUNT ORIGINALLY DUE IN THE ORIGINAL CURRENCY,
EACH GUARANTOR AGREES AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
PAYMENT OR JUDGMENT TO INDEMNIFY THE AGENT AGAINST SUCH LOSS.  THE TERM “RATE OF
EXCHANGE” IN THIS SECTION 7.13 MEANS THE SPOT RATE AT WHICH THE AGENT, IN
ACCORDANCE WITH NORMAL PRACTICES, IS ABLE ON THE RELEVANT DATE TO PURCHASE THE
ORIGINAL CURRENCY WITH THE SECOND CURRENCY, AND INCLUDES ANY PREMIUM AND COSTS
OF EXCHANGE PAYABLE IN CONNECTION WITH SUCH PURCHASE.


8.     SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into a Security Agreement pursuant to which each Guarantor has granted to Agent
for the benefit of Lenders a security interest in substantially all of its
personal property and has entered into a Pledge Agreement pursuant to which
certain Guarantors have pledged the Pledged Collateral (defined therein) to
Agent for the benefit of Lenders.


9.     CREDIT AGREEMENT AND ASSET SALES.

Each Guarantor agrees to perform, comply with and be bound by the covenants
contained in Sections 4, 5 and 6 of the Credit Agreement applicable to the
Credit Parties (which provisions are incorporated herein by reference).

Each Guarantor further agrees that promptly  upon receipt by such Guarantor of
proceeds of any asset disposition (excluding proceeds of asset dispositions
permitted by Section 6.8 (a), 6.8(c), 6.8(d), 6.8(e) and 6.8(f) of the Credit
Agreement, but including any sale of Stock of any Subsidiary of any Credit
Party), such Guarantor shall distribute or contribute (as the case may be) (and
any Guarantor which is the parent of any such distributing or contributing
Guarantor shall cause to be distributed or contributed) such proceeds to the
Applicable Borrowers to prepay the Loans as set forth in the Credit Agreement.

[Signature Pages to Follow]

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

WESTAFF (GP), INC.,

 

a California corporation

 

 

 

 

By:

 /s/ Dirk A. Sodestrom

 

Name: Dirk A. Sodestrom

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

WESTAFF (LP), INC.,

 

a California corporation

 

 

 

 

By:

 /s/ Dirk A. Sodestrom

 

Name: Dirk A. Sodestrom

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

WESTERN MEDICAL SERVICES, INC.,

 

a California corporation

 

 

 

 

By:

 /s/ Gary A. Kittleson

 

Name: Gary A. Kittleson

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

 

 

MEDIAWORLD INTERNATIONAL,

 

a California corporation

 

 

 

 

By:

 /s/ Dirk A. Sodestrom

 

Name: Dirk Sodestrom

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent

 

 

 

 

By:

 /s/ Lawrence E. Ridgway

 

Name: Lawrence E. Ridgway

 

Title: Duly Authorized Signatory

 

13

--------------------------------------------------------------------------------

